EXHIBIT 23.1 INSTRIDE INC. CONSENT OF INDEPENDENT REGISTRERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Prospectus constituting a part of this Registration Statement on Form S-1 (Second amendment) of our reportdatedFebruary 27,2014 relating to the financial statements of INSTRIDE INC. (A Development Stage Company), which is contained in that Prospectus. We also consent to the reference to us under the caption “Experts” in the Prospectus. Ziv Haft Certified Public Accountants (Isr.) BDO Member Firm Tel Aviv, Israel February27, 2014
